DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/27/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 11 – 13, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2019/0253878 (Yu et al.).
Regarding claims 1, 11 and 20, Yu teaches an apparatus and communications method comprising: (i.e. fig. 2 shows a base station comprising a processor and transceiver for executing programmed instructions; see paragraphs 70 - 74)
 	receiving user equipment capability information at a first wireless base station from a first user equipment device; (i.e. fig. 4 shows an access network device may receive UE capability information (s101); see paragraphs 86 - 90)
 	determining, by the first wireless base station, whether to allocate licensed or unlicensed spectrum to the first user equipment device based on the received user equipment capability information; (i.e. fig. 4 shows the access network device may to determine which spectrum to allocate based upon the capability information (s102-s103), the capability info may comprise licensed or unlicensed spectrum; see paragraphs 102 - 108) and
 	communicating a first spectrum allocation grant to the first user equipment device identifying the allocated spectrum for use by the first user equipment device. (i.e. fig. 4 shows the access network device may allocate the determined spectrum (s104); see paragraphs 153)
Regarding claims 2 and 12, Yu teaches the communications method of claim 1 further comprising:
 	prior to determining whether to allocate licensed or unlicensed spectrum to the first user equipment device based on the received user equipment capability information, receiving first spectrum availability information at the first wireless base station identifying the spectrum available for use by the first wireless base station. (i.e. prior to determining a spectrum allocation to the terminal device, the access network device determines spectrum availability; see paragraphs 108 - 110)
Regarding claims 3 and 13, Yu teaches the communications method of claim 2, further comprising: dividing, by the first wireless base station, the identified spectrum available for use by the first wireless base station into a plurality of bandwidth parts, said plurality of bandwidth parts including at least one bandwidth part of licensed spectrum and at least one bandwidth part of unlicensed spectrum. (i.e. in determining wireless spectrum to allocate to the terminal based upon its capability information, the access device may split the allocation between licensed and unlicensed spectrum; see paragraphs 104 - 108)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0253878 (Yu et al.) in view of US Publication 2022/0377565 (Sevindik et al.).
Regarding claim 4 and 14, Yu discloses all the recited limitations of claim 3 and 13 as described previously from which claims 4 and 14 depend. Yu does not teach wherein the first wireless base station and first user equipment device are part of a wireless network which supports bandwidth parts. However, Sevindik teaches wherein the first wireless base station and first user equipment device are part of a wireless network which supports bandwidth parts. (i.e. Sevindik teaches BWP allocation in a licensed/unlicensed spectrum based upon UE capability: see paragraphs 22 – 24, 28, 45, 46)

 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to allocate BWP as part of the spectrum allocation of Sevindik into Yu. Both Yu and Sevindik teach efficient wireless spectrum allocation in wireless networks. 
A person with ordinary skill in the art would have been motivated to make the modification to Yu to improve network efficiency by not allocating more spectrum than any UE is capable of supporting.
Regarding claim 10, Yu discloses all the recited limitations of claim 1 as described previously from which claim 10 depends. Yu does not teach further comprising: prior to communicating the first spectrum allocation grant to the first user equipment device identifying the allocated spectrum for use by the first user equipment device, allocating bandwidth part spectrum for use by the first user equipment device based on rankings of available spectrum, said available spectrum having been segmented into separate bandwidth parts of contiguous resource blocks and the ranking of the first user equipment device based on the user equipment capability information, and sending bandwidth part configuration information to the user equipment device. 
 	However, Sevindik teaches further comprising: prior to communicating the first spectrum allocation grant to the first user equipment device identifying the allocated spectrum for use by the first user equipment device, allocating bandwidth part spectrum for use by the first user equipment device based on rankings of available spectrum, said available spectrum having been segmented into separate bandwidth parts of contiguous resource blocks and the ranking of the first user equipment device based on the user equipment capability information, and sending bandwidth part configuration information to the user equipment device. (i.e. Sevindik teaches BWP allocation in a licensed/unlicensed spectrum based upon UE capability: see paragraphs 22 – 24, 28, 45, 46)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to allocate BWP as part of the spectrum allocation of Sevindik into Yu. Both Yu and Sevindik teach efficient wireless spectrum allocation in wireless networks. 
A person with ordinary skill in the art would have been motivated to make the modification to Yu to improve network efficiency by not allocating more spectrum than any UE is capable of supporting.
Allowable Subject Matter
Claim 5 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 16 dependent on claim that would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 17 dependent on claim that would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 18 dependent on claim that would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 19 dependent on claim that would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
December 13, 2022Primary Examiner, Art Unit 2471